Citation Nr: 1445923	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  07-30 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis (MS).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Manchester, New Hampshire, Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2007, the Veteran testified at a Decision Review Officer (DRO) hearing.  In March 2008, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a video conference hearing.  Copies of both transcripts are of record.  

In May 2008 and October 2012, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

In a March 2011 decision, the Board denied entitlement to service connection for MS and entitlement to a TDIU.  The Veteran appealed the Board's March 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2011 Joint Motion for Remand, the Court vacated the Board's March 2011 decision, and remanded the claims to the Board for further adjudication.

The Board has reviewed the contents of the Veteran's Virtual VA file and found that it contains additional medical evidence that has been considered by the RO in the most recent supplemental statement of the case (SSOC) dated February 2014.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The factual evidence is in approximate balance as to whether the Veteran manifested symptoms of multiple sclerosis during his active military service and/or within seven years after the date of separation from active military service.   


CONCLUSION OF LAW

The criteria to establish service connection for multiple sclerosis are approximated.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Board has considered this legislation, but finds that given the favorable action taken below, no discussion of the VCAA at this point is required.  

The Merits of the Claim

The Veteran contends that his current diagnosis of MS is attributable to his military service.  Because the evidence is evenly balanced regarding whether his current MS is related to service, the claim will be granted.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013).

A three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  

For multiple sclerosis, service connection may be granted on a presumptive basis if the disease becomes manifest to a compensable degree within seven years following separation from a period of qualifying active service lasting 90 or more days.  38 U.S.C.A. §§ 1110, 1112(a)(4), 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(1-3), 3.309(a) (2013).  

The Board observes in passing that the regulation calls for the claimed disease to be manifested to a "compensable" degree that is "to a degree of 10 percent or more."  See 38 C.F.R. § 3.307(a)(3) (2013).  Any manifestation of multiple sclerosis is rated 30 percent disabling.  See 38 C.F.R. § 4.124a, Diagnostic Code 8018 (2013).  Thus, any manifestation of multiple sclerosis within the seven year presumptive period would be to a compensable degree.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  The Board is charged with the duty to assess the credibility and weight given to lay evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  When considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the clam or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that his MS is attributable to his active military service.  At the March 2008 Board hearing, the Veteran testified that although he was formally diagnosed with MS in 2006, his symptoms relating to MS started during his military service.  He explained that while stationed in Vietnam, he began to experience back pain, fatigue, and cognitive difficulties.  He stated that on one occasion, he collapsed in a Vietnamese village due to fatigue.  The Veteran indicated that when he received medical treatment, the physician told him he was unsure as to what was causing his symptoms, especially the fatigue.  After discharge from service, the Veteran reported that the symptoms continued, and he was formally diagnosed with relapsing-remitting MS in May 2006.  See the March 2008 Board hearing transcript.  He contends that service connection is warranted for his MS.  

Upon entering service, service treatment records note the Veteran's report of wearing glasses and treatment for a pilonidal cyst prior.  See the December 1965 report of medical history.  At the entrance examination, the Veteran failed the color vision test.  See the December 1965 report of medical examination.  During service, the Veteran visited sick call in January 1967 for a backache and complained of eye discomfort occurring in the evenings several days later.  Prior to discharge from service, clinical evaluation testing revealed normal results with the exception of the presence of a tender pilonidal cystectomy scar.  See the January 1968 expiration of term of service (ETS).  On his January 1968 report of medical history, the Veteran reported having eye trouble; color blindness; recurrent back pain; frequent indigestion; stomach, liver, or intestinal trouble; tumor, growth, cyst, cancer; and recent gain or loss of weight.  Additionally, it appears that the Veteran inadvertently indicated to have been pregnant in the past and a patient in a mental hospital or sanatorium on the January 1968 report of medical history.  When asked about the mental hospitalization, the Veteran referenced the surgery for the tumor on his right breast and pilonidal cyst.  See the January 1968 report of medical history.  

The Board notes that the Veteran has asserted that his service treatment records are incomplete.  Specifically, he testified at the May 2007 DRO hearing that the records from his tour of duty in Vietnam from July 1966 to July 1967 are missing.  See the May 2007 DRO hearing transcript.  After additional attempts to obtain any missing service treatment records, it was determined that all of the Veteran's service treatment records have been obtained and associated with the claims file.  See September 2013 VA memorandum.  

After discharge from service, post service treatment records note that the Veteran withdrew from college courses at Northeastern University in 1970 due to cognitive difficulties.  In 1976 and 1977, private treatment records note the Veteran's complaints of headaches.  He was diagnosed with atypical cluster headaches.  In November 1976, a private physician diagnosed the Veteran with nystagmus and attributed it to phenytoin.  The Veteran complained of vertigo in the 1980s, and episodes of falling and ataxia resurfaced in 1992.  Magnetic resonance imaging (MRI) testing of the brain conducted in 1992 showed normal results.  In the 2000s, the Veteran experienced the reemergence of memory and concentration difficulties, along with muscle weakness and vertigo.  The Veteran was formally diagnosed with relapsing-remitting MS in 2006, which progressed to secondary progressive MS.  

The Veteran is competent to report that he experienced symptoms of a backache, fatigue, and eye problems during his military service.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).  The Board has no reason to doubt the credibility of the Veteran's lay statements.  Moreover, his assertions are supported by the available service treatment records, which show the Veteran's complaints of a backache and eye problems in service.  Thus, the Board accepts the Veteran's assertions of having symptoms of fatigue, backache, and eye problems during his military service.  

However, the key question at issue in this case is not whether the Veteran's current MS disability is related to his active military service, but instead, whether presumptive service connection for MS is warranted under 38 C.F.R. §§ 3.307, 3.309(a) based on evidence of MS manifestations occurring during the Veteran's active service and/or within the seven year presumption period following the Veteran's separation from service in February 1968.  There are conflicting medical opinions on this point.  

In April 2009, the Veteran was afforded a VA examination to determine the onset of the Veteran's symptoms related to his MS.  The Veteran gave a history of symptoms to the examiner, which included paroxysmal weakness in his legs while stationed in Vietnam.  The Veteran stated that after discharge from service, he suffered from memory loss and a decline in his cognitive functioning, which resulted in him being unable to complete college courses.  

Upon review of the claims file and neurological testing, the examiner diagnosed the Veteran with MS.  The examiner concluded that there is no clinical evidence of the Veteran's symptoms of MS beginning during service or within the first seven years after his separation from service.  The examiner acknowledged the Veteran's complaints of memory and cognitive difficulties shortly after service and noted that the symptoms could be early signs of a demyelinating disease.  However, he explained that there is no documentation of these complaints other than the Veteran's own reports, and medical evidence of record suggests that the Veteran's MS began with paroxysmal falls in late 1992.  The examiner also noted the color vision test failure in service and concluded that poor color vision does not support the assertion that a demyelinating disease is the cause of it.  The examiner acknowledged the possibility that service treatment records could be missing especially since there is no evidence of the Veteran's contention of falling and being treated by medical professionals while stationed in Vietnam, but ultimately concluded that the MS is not causally related to exposure to his military service.  

In October 2013, the Veteran underwent a second VA examination in order to ascertain whether there were manifestations of symptoms to support a retrospective diagnosis of multiple sclerosis in service or within the seven year presumptive period following service.  After review of the claims file and physical examination testing, the examiner diagnosed the Veteran with MS, and concluded that there is no evidence showing that his MS began within the seven years of discharge from military service.  

The examiner explained that none of the symptoms claimed as manifestations of MS are actually symptoms to support a diagnosis of MS.  Specifically, the examiner noted the Veteran's color blindness during service, but explained that bilateral color blindness without a history of optic neuritis is often found in male soldiers and clearly is of genetic etiology and not due to optic neuropathy.  He explained that private treatment records show that the Veteran underwent visual evoked responses in 1992 that were negative, which rules out the possibility he had optic neuritis of any significance to cause color blindness prior to 1992.  The examiner also acknowledged the Veteran's complaints of weakness in his lower extremities, as well as a fever of unknown origin, but determined the fever to be much more likely from a draining and infected pilonidal cyst, rather than an early sign of MS.  The examiner explained that fevers are exceedingly uncommon as a presentation for MS, and lower extremity fatigue was very likely a complaint of many soldiers in Vietnam serving in combat and extreme heat, and not due to MS.  He also noted that the normal results from the MRI testing of the brain conducted in 1992 is strong evidence that no diagnosis of MS existed at that time.  Finally, the examiner concluded that there is no evidence to support the presumption that MS was an ongoing medical problem during his military service because the Veteran stated that the onset of his right leg weakness and ataxia started just before the private medical visit in 1992.  

In support of his claim, the Veteran submitted several private medical opinions.  In a June 2006 private medical statement, A.C., M.D. reported that the Veteran has had MS for 30 years.  In June 2007, Dr. A.C. stated that she first treated the Veteran in May 2006.  She explained that the Veteran has always reported developing symptoms of relapsing-remitting MS in 1966 while stationed in Vietnam and continuing after he returned from service.  She expressed the same contentions in a January 2010 private medical statement and added that his diagnosis of MS was delayed despite him being first symptomatic 34 years ago.  See the January 2010 private medical statement.  

In July 2012, a private medical opinion was submitted by P.C., M.D.  Dr. P.C. stated that he reviewed the pertinent medical records from the Veteran, and concluded that the Veteran's symptoms of MS were first objectively demonstrated during service in the 1960s.  He agreed with Dr. A.C.'s finding that the symptoms of weakness, imbalance, and speech difficulty at a young age were the earliest manifestations of MS.  
Dr. P.C. explained that the Veteran suffered from symptoms consistent with relapsing-remitting MS prior to his confirmed diagnosis in 2006.  He reiterated the Veteran's complaints of fatigue and imbalances to the point of falling to the ground during his time in service.  He also referenced the in-service complaint of eye discomfort in the evening and indicated that the diagnosis given was actually "refractive error."  He explained that although refractive errors typically do not get worse in the afternoon, MS symptoms often do.  As far as the Veteran withdrawing from college because of memory problems and difficulty concentrating, Dr. P.C. indicated that these symptoms are unusual for someone to have in the prime of their life; however, decreased attention span, poor judgment, memory loss, and difficulty reasoning or solving problems are all symptoms associated with MS.  Furthermore, Dr. P.C. admitted that the complaints of cluster headaches are rare; but patients with MS are much more prone to migraine-like and/or cluster headaches than people in the general population.  Dr. P.C. also acknowledged the April 2009 examiner's opinion that the Veteran's symptoms could have been the result of a demyelinating disease, but because of the lack of documentation, no definite conclusion can be made.  Dr. P.C. agreed with the April 2009 examiner's conclusion that many of the Veteran's symptoms can commonly be attributed to other causes, but noted that it is for this exact reason a diagnosis is often delayed.  He stated that MS has been called the "[g]reat [i]mitator" due to its vague symptoms and relapsing course.  He concluded that given the Veteran's symptoms of severe fatigue, balance problems, cluster headaches, cognitive decline, and collapsing with exertion were likely early manifestations of motor impairment or cerebellitis.  His visual symptoms were likely the first manifestations of optic neuritis.  He opined that given that he was eventually diagnosed with secondary progressive MS, it is likely these initial symptoms were the result of relapsing-remitting MS.  

In a June 2014 addendum opinion, Dr. P.C. again opined that it is "as likely as not that the [Veteran's] in-service symptoms were the earliest manifestations of MS."  He explained that after a thorough review of the claims file, the Veteran's medical history and symptoms reveal a pattern consistent with an acute central nervous system disease of variable intensity documented since his military service.  As to the October 2013 VA medical opinion, Dr. P.C. stated that he disagreed with the contention that the normal results from the MRI in 1992 rules out a diagnosis of MS at the time of testing.  He explained that the October 2013 examiner's statement appears to be merely an opinion and contradicted by medical literature.  Dr. P.C. explained that in 1992, the Veteran's MS was relapsing-remitting type, during which time, symptomatic flares could occur sporadically over many years, and MRI findings can be highly variable in MS patients.  In support of this finding, he referenced a recent large meta-analysis, which found that the sensitivity of MRI to detect MS could be as low as 35%, which means that 65% of patients with MS would have a normal appearing MRI scan.  

Finally, in August 2014, a private medical opinion was obtained from N.K., D.O.  In the August 2014 private medical statement, Dr. N.K. stated that he reviewed the Veteran's entire claims file, and opined that it is "more likely than not" that the Veteran had onset of MS during his active military service, manifested by optic neuritis and cognitive impairment.  He explained that the disease progressed over decades, and the subsequent MS manifestations of motor weakness, ataxia, and cognitive impairment led to the Veteran's disability.  He stated that the Veteran developed symptoms while on active duty and in the seven years after service, which are consistent with MS.  

First, Dr. N.K. noted the in-service complaint of eye pain in January 1967, which was inappropriately misattributed to refractive error.  He stated that of the diseases that can cause eye pain, the only one consistent with the Veteran's health record is optic neuritis.  He stated that refractive error did not cause his eye pain because eye pain is not a symptom of refractive error.  Second, Dr. N.K. noted the Veteran's cognitive impairment after service which caused him to withdraw from college.  Dr. N.K. also referenced the January 1968 report of medical history, where he initially answered "no" to the females-only question regarding pregnancy history, and answered "yes" to the placement in a mental hospital or sanatorium for tumor on the right breast and cyst operation.  He indicated that cognitive impairment is a common manifestation of MS.  Third, he noted the Veteran's complaints of back pain, and explained that while back pain is not unique to MS, the symptom is observed in 16% of MS patients.  Dr. N.K. concluded that there is well-documented medical evidence of three MS symptoms (likely optic neuritis, back pain, and cognitive impairment,) manifesting during and shortly after the Veteran's service.  
There is an approximate balance of the positive and negative evidence.  The evidence is in relative equipoise.  There need not be a certainty of probative evidence in order for a claim to be granted.  There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet. App. 204 (1994). 

Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that service connection for MS is presumed under the provisions of 38 C.F.R. § 3.307 and § 3.309(a).  The benefit sought on appeal is granted.   


ORDER

Service connection for multiple sclerosis (MS) is granted.  


REMAND

Given the grant of service connection for MS within the Board decision, the Veteran's claim for entitlement to a TDIU must be addressed by the RO following the assignment of a disability rating to the now service-connected MS and any additional development needed.  

Accordingly, the case is REMANDED for the following action:

Following the assignment of a disability rating for the now service-connected MS and any other additional development needed, readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal is denied, the Veteran and his attorney must be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


